Case 18-18430-pmm         Doc 76    Filed 11/19/20 Entered 11/20/20 06:59:14       Desc Main
                                    Document Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Charlita Andrews                        :       Chapter 13
                                               :
                                               :
                       Debtor                  :       Bky. No. 18-18430-pmm

                                              ORDER

               19th day of _______________,
AND NOW, this ______          November      2020, upon Notice and Hearing upon the Debtor’s

Motion for Modification of Post-Confirmation Plan Amendment:

       It is hereby ORDERED that:

1. The proposed Modification of the Debtor’s Chapter 13 Plan is approved.




       November 19, 2020
Date: ___________________                      ___________________________
                                               PATRICIA M. MAYER,
                                               U.S. BANKRUPTCY JUDGE
